Title: Benjamin Henry Latrobe to Thomas Jefferson, 5 April 1811
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


          
            Sir
            Washington, April 5th 1811
          
           The high respect & attachment which I have always professed and very sincerely felt for you has not been proved by the frequency of my letters to you. But knowing how much your time & mind are occupied by correspondence of infinitely more importance, I have never had the vanity to believe that I am entitled to intrude upon you witht special occasion.—Another reason,—the reason indeed which now induces me to write to you, has kept me silent hitherto. I have been persuaded, at last, after resisting all that has been said to you me for several Years past, to believe that you have long ago changed the favorable sentiments respecting me which induced you to commit to my charge the direction of the public buildings of the U States.
          It is always useless to argue against sentiment & feeling, and ambitious as I am that your personal feelings towards me should be favorable,—it would be,    very impertinent in me to take up your time with professions, the time opportunity to prove which, by actions, is past;—or to wear attempt to wear out the impressions made upon your mind ever since the Year 1808 at least, by the written words of a single letter. But it is never too late to p remove wrong impressions as to fact, by documents, and to do this I now write to you, and solicit you to give me, as a matter of justice, your attention.—
           There has been current for at least four years, an opinion in this city that I had erected, in the north wing of the Capitol the Courtroom & the Offices attached to it, and had removed the Senate Chamber and its Offices & committee rooms upstairs not only without your knowledge of what I was about to do, but absolutely contrary to your wishes and orders.— This opinion was originally published in an anonymous piece in the Washington federalist in 1807.  Early in 1808 Dr Thornton in the most gross libels which, under his own name, he published in the same paper made the charge without any modification.  When the Federalist was bought by Mr Patterson in 1809 & the title changed to that of the Independent american,—he opened his career by a series of papers so gross & calumnious, that the end of making an impression was defeated by his proving too much. One of his principal charges against me was the alteration of the North wing contrary to your intentions & orders.—
          Knowing as I supposed better than any one else in how far such a charge could be founded, it gave me no uneasiness.—With congress it could not injure me because those members who would enquire of you would be undeceived, and the public could not feel much interest on the subject. I therefore took no trouble to contradict the assertion publicly, altho’ it was made from all quarters.—I considered Dr Thornton to be its author.
          But I have lately heard from a gentleman who resides the near you, that the impression on my your mind respecting my conduct in altering the capitol is this,—“that I had pushed the work without your knowledge to a point from which it was impossible to recede, & that I had then been permitted to go on by you; because it was impossible for you to prevent it.”— On hearing this I immediately called upon Mr Munroe, who told me that on your return to Washington in 1806 or 1807, (it must have been in 1808) you had, on hearing or seeing the demolition of the piers & Columns in the Senate chamber, expressed the utmost dissatisfaction with my proceedings—that however after having visited the works with me, you appeared, on his next interview, quite satisfied with the explanation I had given you.—On conversing however since then with the president U.S. I have again been induced to believe that there has always been more foundation in your own mind for the report that has been so injurious to me than I at first supposed, and that altho’ I knew myself that I did nothing in the erection of the North wing of the capitol that had not had your sanction, and which you had not submitted to congress, yet that you were not entirely satisfied on that head, and may probably have so expressed yourself, not recollecting the details of the plans which had been submitted by you.—
          It is of great importance however to my peace of mind that this impression should be removed, and that my conduct during your administration should be exhibited to you in its true light. I am not satisfied, that by a submission of all my reports & correspondence I could convince any third person or persons that I have not devoted the 8 best Years of my life to the mean & dirty employment of establishing a professional reputation by destroying the labors of my predecessors uselessly, in order to make room for my own,—and in disobeying the orders of the president to whom I owed the means of acquiring that reputation.—
           The first document to which I refer is the original book of drawings submitted with my report of the 25th of Novr 1806 to Congress.  This paper I have borrowed on my receipt & promise to return it, of Mr  McGruder Clerk of the House of Representatives.—It is very evident that this plan, (in reference to which all the appropriations for the North wing have been made, & to which in all my subsequent reports I have referred,) could not possibly have been executed without removed  removing all those parts which are colored as being required to be removed, & making all those additions which the color points out as necessary. Nothing is so easy as to deceive by means of drawings. To compare drawings with work actually executed requires professional knowledge, as well as strict examination & measurement of the work itself. Besides,—drawings, unless in great detail do not exhibit more than the governing features of a design, the subordinate parts of which may be infinitely varied, & still be justified by reference to the plan.—Aware of this I have given two plans of each floor, so as to exhibit not only the ultimate effect of my proposed alteration but the means by which I meant to accomplish it.—
          Of these drawings I have always possessed a correct copy in my office. But lest any doubt should shou arise in your mind I have thought it best to send the original, in which the parts covered with letter paper were covered by yourself as being part of the center, my plan of which you did not approve.—
          I have, on this document only to add, that there is not the slightest alteration betw in the execution of the work from these drawings excepting only that in the North Vestibule two rooms, (as marked in pencil) are taken off, the one, (East room) being the Office of the Clerk of the supreme court, the west the shop,—for the present, of Mr Franzoni,—but intended to be the Office of the Marshall of the district.—The West side of the house remains at present in the State in which it originally was, the new works having been carried up only so far as to include the central Lobby.
          2. I will next refer to my letter of the 13h of Augt 1807 in which are these words “Capitol. My whole time excepting a few hours now & then devoted to the president’s house is occupied in the drawings & directions for the N. Wing in the arrangement of which I am pursuing the eventual plan approved & presented by You to congress at the last Session.”—
          3. In my letter of the 10th of Novr 1807, I thanked you for the “liberal manner in which you had been pleased to enable me to get thro’ the business of the public works by your approbation of all I had done.” It is not possible that I could have been so insolent as to thank you to your face for an approbation I had never received: & had I been guilty of such insolence, surely you would have dismissed me from my Office.—During your absence at Monticello I had communicated to you on the 17h & 22 of Septr 2d & l7h of Septr the course of our proceedings all calculated to execute the plan, now actually compleated.
          4. In the Year 1808 the work in the North wing again proceeded after the rising of congress which took place on the 29h of April. On the 23d of May I sent to you a voluminous report, the first part of which relates to my works in the North wing. I cannot refer to any directions in writing for the authority on which I proceeded, but from the confident manner of my report, & your not having objected to it in any letters I ever received, I cannot but conclude that it was conformable to the general plan of proceeding, which you expected. The report is so long that I beg you to turn to my letter in your possession, which even now proves the necessity of what I was doing.—
          I have already so far exceeded the bounds I had prescribed to myself that I will not adduce the rest of my testimony as to my having acted,—as I supposed, in strict conformity to my communications to You.—I beg that you will have the goodness to communicate to me your own conviction on this head.—I do not expect the public buildings to be finished under my direction. As far as I have conducted them they will not disgrace your presidency. It is my intention to publish the designs & history of the work while the facts can be verified, as soon as I can make the necessary arrangements.—With the highest respect
          
            I am & shall always be, Your obliged & not ungrateful
            
 B H Latrobe
          
        